In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, William Holt appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated June 30, 1995, which granted the petition and permanently stayed the arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly stayed arbitration. Because the policy at issue contains a single combined $10,000 limit of uninsured and underinsured motorist coverage, the petitioner Travelers Insurance Company is entitled to an offset of $10,000, which is the amount that the insured recovered from the tortfeasor (see, Matter of Allstate Ins. Co. [Stolarz—N.J. Mfrs. Ins. Co.], 81 NY2d 219; Matter of Lotito v Metropolitan Prop. & Cas. Ins. Co., 228 AD2d 443; Bauso v Allstate Ins. Co., 227 AD2d 578; Ward v Corbally, Gartland & Rappleyea, 225 AD2d 688; Matter of Zurich Ins. Co. v Wilburn, 212 AD2d 620). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.